In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Bellantoni, J.), entered March 2, 1989, which (1) upon a fact-finding order of the same court dated July 15, 1988, made upon the appellant’s admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of attempted robbery in the second degree, and (2) upon an order of removal of the County Court, Westchester County (Nicolai, J.), dated July 8, 1988, made upon the appellant’s plea of guilty to the crime of robbery in the second degree, adjudged him to be a juvenile delinquent and placed him under the supervision of the New York State Division for Youth, Title III, for a period of 18 months from February 24, 1989 to August 23, 1990.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*698The Family Court’s decision to place the appellant in a New York State Division for Youth, Title III facility was not an improvident exercise of discretion, as the record clearly demonstrates that the placement is the least restrictive available alternative consistent with the appellant’s needs and the need for protection of the community (see, Family Ct Act § 352.2 [2]; Matter of Katherine W, 62 NY2d 947). We have considered the appellant’s remaining claim and find that it is unpreserved for appellate review. Mangano, J. P., Fiber, Sullivan and Balletta, JJ., concur.